                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Blama J.K., Jr.,                                            Civ. No. 20-0852 (PJS/BRT)

                       Petitioner,

  v.                                                              ORDER

  DHS-ICE, Chief Counsel, Attorney
  General, and Sherburne County Sheriff,

                       Respondents.



       IT IS HEREBY ORDERED that:

       1.     Respondents are directed to file an answer to the petition for a writ of

habeas corpus of Petitioner Blama J.K., Jr.—within 30 days of this Order’s date—

certifying the true cause and proper duration of Petitioner’s confinement and showing

cause why the writ should not be granted in this case.

       2.     Respondents’ answer should include:

              a.     Such affidavits and exhibits as are needed to establish the lawfulness
                     and correct duration of Petitioner’s incarceration, in light of the
                     issues raised in the petition;

              b.     A reasoned memorandum of law and fact fully stating Respondents’
                     legal position on Petitioner’s claims; and

              c.     Respondents’ recommendation on whether an evidentiary hearing
                     should be conducted in this matter.
       3.     If Petitioner intends to file a reply to Respondents’ answer, he must do so

within 30 days of the date when the answer is filed. Thereafter, no further submissions

from either party will be permitted, except as authorized by Court order.

       4.     Petitioner’s Motion for Permission to Submit Habeas With No Fee (Doc.

No. 2) is DENIED. The motion does not provide sufficient information for the Court to

determine whether in forma pauperis (IFP) status is appropriate in this case. The Court

orders Petitioner to file a completed IFP application consistent with federal standards for

such applications. Copies of forms usable for this purpose are available online, including

on this Court’s website at the webpage addressed https://www.mnd

.uscourts.gov/forms/application-proceed-without-prepaying-fees-or-costs. Alternatively,

Petitioner may pay this action’s filing fee. If Petitioner does not avail himself of either

option within 21 days of this Order’s date, the Court will recommend dismissing this

action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).




  Dated: April 6, 2020                            s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge




                                              2
